DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 30th, 2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 28-31 & 41 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claims 28, 30-31 & 41, the claims all recite “An electrosurgical instrument according to claim 27”, however, claim 27 was cancelled. For examination purposes, claims 28, 30-31 & 41 will be interpreted as if they depended on claim 21. 
Claim 29 is also rejected by virtue of its dependency on claim 28. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 21, 24, 28 & 44 are rejected under 35 U.S.C. 103 as being unpatentable over Brannan (U.S. Pub. No. 2012/0203217), herein referred to as “Brannan” in view of Salahieh et al. (U.S. Pub. No. 2017/0042614), herein referred to as “Salahieh”.
Regarding claim 21, Brannan discloses an electrosurgical instrument for delivering microwave electromagnetic (EM) energy to biological tissue at a treatment site (Abstract: microwave ablation system), the electrosurgical instrument comprising: 
a coaxial transmission line (feedline 20) comprising an inner conductor (inner conductor 50), an outer conductor (outer conductor 56), and a dielectric material (insulator 52) separating the inner conductor from the outer conductor ([0035]: inner conductor 50 (e.g., wire) surrounded by an insulator 52 that is, in turn, surrounded by an outer conductor 56), the coaxial transmission line being arranged to convey the microwave EM energy ([0035]: feedline 20 that electrically connects antenna assembly 12 to the generator 14; [0033]: generator 14 is configured to provide microwave energy); 
a radiating tip (radiating portion 18) mounted at a distal end of the coaxial transmission line (see Fig. 2A where radiating portion 18 is at the distal end of feedline 20) and configured to receive the microwave EM energy from the coaxial transmission line ([0034]: a radiating portion 18 connected by feedline 20) and configured to emit the microwave EM energy as a field around the radiating tip ([0008]: microwave antenna assemblies radiate microwave fields; [0007]: microwave energy generally radiates perpendicularly away from the axis of the conductor); 
an auxiliary transmission line (transmission lines 214a & 214b; [0059]: While several embodiments of the disclosure have been shown in the drawings, it is not intended that the disclosure be limited thereto) extending along the coaxial transmission line towards the radiating tip ([0041]: transmission lines 214a and 214b may extend proximally from electrodes 212a and 212b along an outer surface of the antenna 203 (e.g., via conductive tracing)), the auxiliary transmission line being arranged to convey the EM energy ([0041]: Electrodes 212a and 212b are electrically connected to the generator 206 such that generator 206 supplies electrosurgical energy (e.g., RF energy)) having the electroporation waveform (where if these transmission lines are capable of conveying RF energy, they are capable of conveying an electroporation waveform); and 
a microelectrode array (electrodes 212a & 212b) mounted on the radiating tip (antenna 203/radiating portion 18, Fig. 3) and electrically connected to the auxiliary transmission line ([0041]: a pair of electrodes 212a and 212b are disposed on the antenna 203 and operably coupled to a controller 216 via transmission lines 214a and 214b, respectively), 
wherein the microelectrode array is configured to receive the EM energy having the electroporation waveform from the auxiliary transmission line to thereby generate an electric field at the radiating tip ([0041]: Electrodes 212a and 212b are electrically connected to the generator 206 such that generator 206 supplies electrosurgical energy (e.g., RF energy, microwave energy, etc.) to electrodes 212a and 212b; where the electrodes are connected via transmission lines 214a & 214b; where electroporation waveform(s) are RF energy) for electroporation of biological tissue (wherein if the electrodes are capable of delivering RF energy, electroporation waveforms are a type of RF energy and the electrodes would therefore be capable of being used for electroporation of biological tissue);
wherein the auxiliary transmission line comprises a first pole conductive element and a second pole conductive element ([0041]: generator 206 generates energy at a first potential (e.g., "-") to one of the electrodes (e.g., 212a) and at a second potential (e.g., "+") to the other electrode (e.g., 212b); wherein to create this bipolar arrangement, the respective transmission lines would be of first and second pole conductive elements) , and wherein the microelectrode array comprises a first subset of electrode elements in electrical contact with the first pole conductive element and a second subset of electrode elements in electrical contact with the second pole conductive element ([0052]: Electrodes 512a and 512b include a plurality of laterally spaced interlocking fingers 515a and 515b, respectively; see Fig. 6B; where the fingers/projections are subsets of electrode elements on each respective pole); and 
wherein the microelectrode array is configured to be secured as two sheets that wrap around the radiating tip (see Fig. 3 where the electrodes are shown as thin metallic structures (sheets) that wrap around the antenna 203/radiating tip 18), the first sheet comprising the first subset of electrode elements, and the second sheet comprising the second subset of electrode elements ([0052]: Electrodes 512a and 512b include a plurality of laterally spaced interlocking fingers 515a and 515b, respectively; see Figs. 6A & 6B where the fingers are seen as electrode elements).  
While Brannan’s disclosure is capable of transmitting/conveying an electroporation waveform, Brannan fails to explicitly disclose an electrosurgical instrument for delivering EM energy having an electroporation waveform, 
wherein the microelectrode array is configured to receive the EM energy having the electroporation waveform, and
wherein the microelectrode array is configured to be secured on two sheets that wrap around the radiating tip, the first sheet comprising the first subset of electrode elements, and the second sheet comprising the second subset of electrode elements. 
However, Salahieh discloses an electrosurgical instrument (Abstract: ablation catheter) for delivering microwave electromagnetic (EM) energy and for delivering EM energy having an electroporation waveform to biological tissue at a treatment site ([0135]: energy can include direct current (DC), alternating current, radiofrequency (RF) energy, for example in a monopolar or bipolar energy configuration, microwave, high voltages … creating high voltage gradients to bring about irreversible electroporation (IRE)),
wherein the microelectrode array is configured to receive the EM energy having the electroporation waveform ([0130]: Each electrode 6 can also be a grouping of multiple smaller electrodes 51; [0135]: The energy delivered by the electrodes 6 can vary. The energy can include radiofrequency (RF) energy, for example in a monopolar or bipolar energy configuration, microwave, high voltages. When using RF and or high voltages the energy levels can be adjusted to cause thermal damage by increasing the tissue temperature to above 42° C. or by creating high voltage gradients to bring about irreversible electroporation (IRE); where energy delivered by the electrodes includes first receiving the energy in order for it to be delivered), 
wherein the microelectrode array is configured to be secured on two sheets that wrap around the radiating tip, the first sheet comprising the first subset of electrode elements, and the second sheet comprising the second subset of electrode elements ([0129]: The multiple electrodes 6 deposited on the membrane 34 can collectively create a large electrode array of energy-transmitting elements; [0135]: radiofrequency (RF) energy, for example in a monopolar or bipolar energy configuration; [0100]: Multiple flex circuits 89 can be used to accommodate for the quantity and location of the multiple electrodes 6; [0160]: The flex circuit 89 can wrap around the membrane 34 to power the electrodes as shown in FIG. 18J; The flex circuit 89 can extend to the proximal end of the membrane 34 and/or into the distal end of the shaft 57 as shown in FIG. 18M; where the use of multiple flex circuits would be two sheets of electrodes, each with electrode subsets on each sheet and Salahieh’s distalmost end is seen as the same as the radiating tip). While Salahieh does not explicitly disclose the use of an oppositely poled auxiliary transmission line, the electrodes/traces would be capable of the poled configuration and the use is implied and would be necessary to create the bipolar configuration, however the first/second pole conductive elements are still that of Brannan. 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the microelectrode array and RF energy delivery of Brannan to the flexible circuit/sheets and electroporation waveform of Salahieh for the purpose of the irreversible electroporation utilizing high voltage electrical pulses to create cell permeability leading to cell death and utilizing the sheets to ease the manufacturing of the electrode assembly and the distal location being useful in reaching target tissues that are located directly through an access point (Salahieh: [0135], [0160]). 
Regarding claim 24, Brannan in view of Salahieh wherein the EM energy having the electroporation waveform is a radiofrequency or low frequency EM signal (Salahieh: [0135]: When using RF and or high voltages the energy levels can be adjusted to cause thermal damage by increasing the tissue temperature to above 42° C. or by creating high voltage gradients to bring about irreversible electroporation (IRE); where IRE is an RF waveform).  
Regarding claim 28, Brannan discloses wherein the plurality of electrode elements ([0052]: Electrodes 512a and 512b include a plurality of laterally spaced interlocking fingers 515a and 515b, respectively) are arranged in one or more oppositely poled electrode element pairs (see Fig. 6B where each finger/electrode element are interlocking such that the fingers/electrode elements are arranged in an oppositely poled pairing).
Regarding claim 44, Brannan discloses an electrosurgical instrument for delivering microwave electromagnetic (EM) energy (Abstract: microwave ablation system) to biological tissue at a treatment site, the electrosurgical instrument comprising: 
a coaxial transmission line (feedline 20) comprising an inner conductor (inner conductor 50), an outer conductor (outer conductor 56), and a dielectric material (insulator 52) separating the inner conductor from the outer conductor ([0035]: inner conductor 50 (e.g., wire) surrounded by an insulator 52 that is, in turn, surrounded by an outer conductor 56), the coaxial transmission line being arranged to convey the microwave EM energy ([0035]: feedline 20 that electrically connects antenna assembly 12 to the generator 14; [0033]: generator 14 is configured to provide microwave energy); 
a radiating tip (radiating portion 18) mounted at a distal end of the coaxial transmission line (see Fig. 2A where radiating portion 18 is at the distal end of feedline 20) and configured to receive the microwave EM energy from the coaxial transmission line ([0034]: a radiating portion 18 connected by feedline 20) and configured to emit the microwave EM energy as a field around the radiating tip ([0008]: microwave antenna assemblies radiate microwave fields; [0007]: microwave energy generally radiates perpendicularly away from the axis of the conductor); 
an auxiliary transmission line (transmission lines 214a & 214b; [0059]: While several embodiments of the disclosure have been shown in the drawings, it is not intended that the disclosure be limited thereto) extending along the coaxial transmission line towards the radiating tip ([0041]: transmission lines 214a and 214b may extend proximally from electrodes 212a and 212b along an outer surface of the antenna 203 (e.g., via conductive tracing)), the auxiliary transmission line being arranged to convey the EM energy ([0041]: Electrodes 212a and 212b are electrically connected to the generator 206 such that generator 206 supplies electrosurgical energy (e.g., RF energy)) having the electroporation waveform (where if these transmission lines are capable of conveying RF energy, they are capable of conveying an electroporation waveform); and 
a microelectrode array (electrodes 212a & 212b) mounted on the radiating tip (antenna 203/radiating portion 18, Fig. 3) and electrically connected to the auxiliary transmission line ([0041]: a pair of electrodes 212a and 212b are disposed on the antenna 203 and operably coupled to a controller 216 via transmission lines 214a and 214b, respectively), 
wherein the microelectrode array is configured to receive the EM energy having the electroporation waveform from the auxiliary transmission line to thereby generate an electric field at the radiating tip ([0041]: Electrodes 212a and 212b are electrically connected to the generator 206 such that generator 206 supplies electrosurgical energy (e.g., RF energy, microwave energy, etc.) to electrodes 212a and 212b; where the electrodes are connected via transmission lines 214a & 214b; where electroporation waveform(s) are RF energy) for electroporation of biological tissue (wherein if the electrodes are capable of delivering RF energy, electroporation waveforms are a type of RF energy and the electrodes would therefore be capable of being used for electroporation of biological tissue); 
wherein the auxiliary transmission line comprises a first pole conductive element and a second pole conductive element ([0041]: generator 206 generates energy at a first potential (e.g., "-") to one of the electrodes (e.g., 212a) and at a second potential (e.g., "+") to the other electrode (e.g., 212b); wherein to create this bipolar arrangement, the respective transmission lines would be of first and second pole conductive elements), and wherein the microelectrode array comprises a first subset of electrode elements in electrical contact with the first pole conductive element and a second subset of electrode elements in electrical contact with the second pole conductive element ([0052]: Electrodes 512a and 512b include a plurality of laterally spaced interlocking fingers 515a and 515b, respectively; see Fig. 6B; where the fingers/projections are subsets of electrode elements on each respective pole and the fingers are seen as electrode elements); and 
wherein the electrode elements of the first and second subsets are mounted in an alternating configuration on the radiating tip ([0052]: Electrodes 512a and 512b include a plurality of laterally spaced interlocking fingers 515a and 515b, respectively; wherein in this interlocking finger configuration, the electrode elements (fingers) are in an alternating configuration on the radiating tip (antenna 203/radiating tip 18)).
While Brannan’s disclosure is capable of transmitting/conveying an electroporation waveform, Brannan fails to explicitly disclose an electrosurgical instrument for delivering EM energy having an electroporation waveform, 
However, Salahieh discloses an electrosurgical instrument (Abstract: ablation catheter) for delivering microwave electromagnetic (EM) energy and for delivering EM energy having an electroporation waveform to biological tissue at a treatment site ([0135]: energy can include direct current (DC), alternating current, radiofrequency (RF) energy, for example in a monopolar or bipolar energy configuration, microwave, high voltages … creating high voltage gradients to bring about irreversible electroporation (IRE)). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the microelectrode array and RF energy delivery of Brannan to the flexible circuit/sheets and electroporation waveform of Salahieh for the purpose of the irreversible electroporation utilizing high voltage electrical pulses to create cell permeability leading to cell death (Salahieh: [0135]).

Claims 22 & 42 are rejected under 35 U.S.C. 103 as being unpatentable over Brannan in view of Salahieh as applied to claim 21 above, and further in view of Binmoeller et al. (U.S. Pub. No. 2013/0046300), herein referred to as “Binmoeller”.
Regarding claim 22, Brannan discloses wherein the radiating tip comprises a dielectric cap (tip 48) mounted at the distal end of the coaxial transmission line ([0039]: The tip 48 may be formed from a variety of heat-resistant materials suitable for penetrating tissue, such as various thermoplastic materials (e.g., polyetherimide and polyamide thermoplastic resins), and ceramics (e.g., partially stabilized zirconia)), and wherein the microelectrode array is mounted on an outer surface of the antenna ([0048]: Each of electrodes 212a and 212b may be disposed anywhere along the longitudinal length of antenna 203) but Brannan in view of Salahieh fails to disclose wherein the microelectrode array is mounted on an outer surface of the dielectric cap.
However, Binmoeller discloses wherein the microelectrode array (electrodes 64) is mounted on an outer surface of the dielectric cap (cap 10; [0036]: cap 10 may include a plurality of electrodes 64 in separate areas 66 on the cap 10; [0038]: the ablation cap may be made primarily of a substantially transparent or translucent polymer such as polytetrafluorothylene (PTFE); see [0038] where many alternative insulative/dielectric materials are listed). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the dielectric cap and electrode positioning of Brannan in view of Salahieh to the dielectric cap with electrodes disposed thereon of Binmoeller for the purpose of easy slidability within the patient's lumen for delivery to the treatment site and so that the distal location can enable contact with diseased tissue (Binmoeller: [0038], [0039]).
Regarding claim 42, Brannan in view of Salahieh and Binmoeller disclose wherein the first and second sheets are each a flexible sheet capable of fitting over and conforming to the surface of the dielectric cap (Salahieh: Abstract: a plurality of flexible branches conforming to the radially outer surface of the balloon, each of the plurality of flexible branches including a substrate, a conductive trace carried by the substrate, and an ablation electrode carried by the substrate; Binmoeller: [0032]: the electrodes may be secured by gluing, bonding, taping, an adhesive backing on the electrodes, crimping, manufacturing the electrodes directly on to the body and the like; where these methods conform the electrode to the surface of the dielectric cap and in this combination, Salahieh’s flexible circuit branches/sheets are disposed on Binmoeller’s cap).

Claims 23 & 33 are rejected under 35 U.S.C. 103 as being unpatentable over Brannan in view of Salahieh as applied to claim 21 above, and further in view of Nigel (WO 00/49957, previously cited), herein referred to as “Nigel”. 
Regarding claim 23, Brannan discloses a coaxial transmission line (feedline 20) with a radiating antenna (radiating portion 18), and Fig. 2B depicts the inner conductor 50 extending beyond a distal end of the outer conductor 56, however it is unclear if this was for exemplary purposes so Brannan in view of Salahieh fails to explicitly disclose that the inner conductor extends beyond a distal end of the outer conductor as a conductive finger to form a radiating antenna structure. 
However, Nigel discloses wherein the inner conductor (220) extends beyond a distal end of the outer conductor (210) as a conductive finger to form a radiating antenna structure (240) (Page 4, last paragraph; Fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the conductors’ lengths in the feedline of Brannan in view of Salahieh, further in view of Nigel for the purpose of enhancing the radiating qualities of the antenna (240) (Nigel: Page 4, last paragraph; Fig. 2).
Regarding claim 33, Brannan in view of Salahieh fails to disclose an impedance transformer mounted between the radiating tip and the coaxial transmission line. 
However, Nigel discloses an impedance transformer (310) mounted between the radiating tip (dielectric body 250 that envelopes antenna 240) and the coaxial transmission line (120 (see Figs. 2 & 3; page 4, last paragraph; page 5, last paragraph). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the antenna of Brannan in view of Salahieh, further in view of Nigel to include an impedance transformer for the purpose of reducing reflection of radiation from the coaxial cable at the boundary between it and the dielectric body Nigel (Nigel: page 5, last paragraph).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Brannan in view of Salahieh as applied to claim 21 above, and further in view of Askin et al. (U.S. Pub. No. 2011/0237921, previously cited), herein referred to as “Askin”. 
Regarding claim 25, Brannan discloses an auxiliary transmission line (transmission lines 214 & 214b) but Brannan in view of Salahieh fails to disclose that the auxiliary transmission line comprises a twisted pair cable. 
However, Askin discloses an auxiliary transmission line that comprises a twisted pair cable (in the design of flexible devices, Askin specifies the use of twisted pair cables ([0036])). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the transmission line of Brannan in view of Salahieh, further in view of Askin who discloses the use of twisted pair cables for the purpose of enabling device flexibility (Askin: [0036]). 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Brannan in view of Salahieh as applied to claim 21 above, and further in view of Ormsby et al. (U.S. Pub. No. 2008/0015570, previously cited), herein referred to as “Ormsby”.
Regarding claim 26, Brannan in view of Salahieh fail to disclose wherein the inner conductor of the coaxial transmission line is hollow to define a longitudinally extending passage, and wherein the auxiliary transmission line passes though the longitudinally extending passage. 
However, Ormsby discloses wherein the inner conductor (inner conductor 50) of the coaxial transmission line (coaxial cable device 20) is hollow (lumen 24) to define a longitudinally extending passage (see Figs. 4 & 5, the central lumen 24 is disposed within inner conductor 50), and wherein the auxiliary transmission line (wires 78) passes though the longitudinally extending passage (see Figs. 4 & 5, the wires 78 are disposed within the central lumen 24). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the inner conductor of Brannan in view of Salahieh to the hollow inner conductor of Ormsby for the purpose of the hollow central lumen providing a passageway for wires and connectors through the cable (Ormsby: [0043]).

Claims 29 & 30 are rejected under 35 U.S.C. 103 as being unpatentable over Brannan in view of Salahieh as applied to claim 21 above, and further in view of Eggers et al. (U.S. Pat. No. 5697882, previously cited), herein referred to as “Eggers”. 
Regarding claim 29, Brannan in view of Salahieh fails to disclose that the electrode elements in each oppositely poled electrode element pair are spaced from each other at a distance of 0.1 to 0.5 mm. 
However, Eggers discloses wherein the electrode elements in each oppositely poled electrode element pair (Col. 20, lines 10-13: an electrode array (58), possibly in a bipolar array) are spaced from each other at a distance of 0.1 to 0.5 mm (col. 10, lines 17-24: the terminals are spaced apart by a distance in the range from about one-half diameter to one diameter (of the electrodes)) and that the electrode diameters range from about 0.01 mm to 2 mm, preferably from 0.1 mm to 0.5 mm (Col. 9 lines 61-66) such that the electrodes could be spaced at a distance of 0.1 to 0.5 mm apart). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the electrode spacing of Brannan in view of Salahieh, further in view of Eggers who teaches of such spacing for the purpose of increasing the electrode area without increasing the depth of necrosis by providing multiple small electrode terminals (Eggers: Col. 10 lines 17-24). 
Regarding claim 30, Brannan’s electrodes are depicted in Figs. 4A-6B as protruding from the surface of antenna 203/radiating potion 18 (i.e., are not flush with the surface), but Brannan in view of Salahieh fail to explicitly disclose that the electrodes protrude from the surface of the radiating tip.
However, Eggers discloses that each of the plurality of electrode elements protrudes from the surface of the radiating tip (Col. 16 lines 51-52: the individual electrode terminals 58 will protrude over the electrode array surface 82; Figs. 2B & 3). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the electrode surface structure of Brannan in view of Salahieh, further in view of Eggers for the purpose of increasing the electrode area and henceforth the amount of energy applied (Eggers: Col. 10 lines 15-17).  

Claims 31 & 41 are rejected under 35 U.S.C. 103 as being unpatentable over Brannan in view of Salahieh as applied to claim 21 above, and further in view of Toth et al (U.S. Pub. No. 2016/0082180, previously cited), herein referred to as “Toth”. 
Regarding claim 31, Brannan in view of Salahieh fail to disclose a nanoscale conductive structure having at least one dimension equal to or less than 100 nm.
However, Toth discloses a nanoscale conductive structure having at least one dimension equal to or less than 100 nm ([0258]: an electrode in accordance with the present disclosure may include a PEDOT film hybridized with gold nanoparticles (e.g., gold particles with diameter less than 20 nm, less than 15 nm, etc.; where less than 15 nm includes less than 100 nm and an electrode comprising nanoparticles with a set diameter is a dimension). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the electrode structure of Brannan in view of Salahieh to the nanoscale dimensions of Toth for the purpose of providing a microscopic interface, as taught by Toth ([0257]).
Regarding claim 41, Brannan in view of Salahieh and Toth disclose wherein the at least one dimension equal to or less than 10 nm (Toth: [0258]: an electrode in accordance with the present disclosure may include a PEDOT film hybridized with gold nanoparticles (e.g., gold particles with diameter less than 20 nm, less than 15 nm, etc.; where less than 15 nm includes equal to or less than 10 nm and an electrode comprising nanoparticles with a set diameter is a dimension).  

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Brannan in view of Salahieh as applied to claim 21 above, and further in view of Campbell et al. (U.S. Pat. No. 5788692, previously cited), herein referred to as “Campbell”. 
Regarding claim 34, Brannan discloses wherein the coaxial transmission line and the auxiliary transmission line extend along or within a shaft (sheath 32; [0034]: The sheath 38 encloses radiating portion 18 and feedline 20; [0041]: transmission lines 214a and 214b may extend proximally from electrodes 212a and 212b along an outer surface of the antenna 203 (e.g., via conductive tracing)), but fails to disclose a flexible shaft. 
However, Campbell discloses wherein the coaxial transmission line (coaxial transmission line 53) and the auxiliary transmission line (electrode wire 61) extend along or within a flexible shaft (flexible outer tubing 51) (see Figs. 1-4). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the sheath of Brannan in view of Salahieh to the flexible shaft/sheath of Campbell for the purpose of enabling flexibility such that the device can be inserted into a vessel in the body of a patient (Campbell: Col. 1, lines 51-53).

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Brannan in view of Salahieh as applied to claim 21 above, and further in view of McKernon et al. (U.S. Pub. No. 2017/0156783), herein referred to as “McKernon”.
Regarding claim 35, Brannan in view of Salahieh each disclose a generator (Brannan: [0033]: The generator 14 is configured to provide microwave energy at an operational frequency from about 300 MHz to about 10,000 MHz, although other suitable frequencies are also contemplated; [0041]: generator 206 supplies electrosurgical energy (e.g., RF energy, microwave energy, etc.) to electrodes 212a and 212b in a bipolar configuration), (Salahieh: [0135]: The energy delivered by the electrodes 6 can vary. The energy can include direct current (DC), alternating current, radiofrequency (RF) energy, for example in a monopolar or bipolar energy configuration, microwave, high voltages), 
the electrosurgical instrument according to claim 21 connected to the electrosurgical generator (see the combination of Brannan and Salahieh in the rejection for claim 21, above), 
wherein the coaxial transmission line is arranged to convey the first signal (Brannan: [0035]: feedline 20 that electrically connects antenna assembly 12 to the generator 14; [0033]: generator 14 is configured to provide microwave energy; where microwave energy is the first signal), and 
wherein the auxiliary transmission line is arranged to convey the second signal (Brannan: [0041]: Electrodes 212a and 212b are electrically connected to the generator 206 such that generator 206 supplies electrosurgical energy (e.g., RF energy); where if these transmission lines are capable of conveying RF energy, they are capable of conveying an electroporation waveform, which is RF energy).  
but Brannan in view of Salahieh fail to explicitly disclose:
an electrosurgical generator arranged to output a first signal comprising the microwave EM energy, and a second signal comprising the EM energy having the electroporation waveform. 
However, McKernon discloses an electrosurgical generator (multiple-use subassembly 1) arranged to output a first signal comprising the microwave EM energy, and a second signal comprising the EM energy having the electroporation waveform ([0038]: the energy generator may provide a combination of RF, microwave, and either reversible and/or irreversible electroporation energy; [0039]: The energy source 28 may be configured to provide the electrical energy required for a variety of ablation systems, including, but not limited to, microwave ablation, RF ablation and thermal or non-thermal irreversible electroporation (IRE); where the different energy types (microwave/IRE) are the first/second signals). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the generator of Brannan in view of Salahieh to the multiple-use generator of McKernon for the purpose of utilizing a multi-purpose assembly that is easy to use and minimizes error during set up and use (McKernon: Abstract). 

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Brannan in view of Salahieh and McKernon as applied to claim 35 above, and further in view of Gilbert (U.S. Pub. No. 2017/0333109, previously cited), herein referred to as “Gilbert”.
Regarding claim 36, Brannan in view of Salahieh and McKernon discloses wherein the electrosurgical generator comprises a pulse generator (McKernon: [0041]: IRE energy at certain pulse parameters; while it is known that IRE is a pulsed output such that McKernon’s generator generates pulses despite the pulse generator not being explicitly disclosed) but fails to disclose a pulse generator circuit for generating the second signal. 
However, Gilbert discloses wherein the electrosurgical generator comprises a pulse generator circuit for generating the second signal ([0005]: an electrosurgical generator including a non-resonant power converter having one or more switching elements controlled by a switching waveform (e.g. a pulse-width modulated waveform) generated by a controller, where the switching element is capable of generating a pulsed electroporation waveform). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the generator of Brannan in view of Salahieh and McKernon, who includes a generator capable of producing a pulsed electroporation waveform for the purpose of generating an electroporation waveform capable of generating an electrical field sufficient to porate cellular membranes without the adverse thermal effects of conventional monopolar or bipolar electrosurgical procedures (Gilbert: [0004], [0005]).  

Claims 37 & 39 are rejected under 35 U.S.C. 103 as being unpatentable over Brannan in view of Salahieh, McKernon and Gilbert as applied to claim 36 above, and further in view of Sherman et al. (U.S. Pub. No. 2014/0066913, previously cited), herein referred to as “Sherman”.
Regarding claim 37, Brannan in view of Salahieh, McKernon and Gilbert fails to disclose wherein the pulse generator circuit comprises one or more rapid switching elements capable of switching ON/OFF a source voltage at a selected frequency. 
However, Sherman discloses a pulse generator circuit comprising one or more rapid switching elements capable of switching ON/OFF a source voltage at a selected frequency ([0020]: an RF energy generator (16) capable of delivering RF energy in multiple ON/OFF cycles during electroporation; [0022]: additionally, the generator 16 may be programmable to manipulate characteristics of the energy output, such as the ON cycle percentage of the total duty cycle, the voltage, and the number of ON/OFF sequences; where programming the number of ON/OFF sequences is a selected frequency). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the generator of Brannan in view of Salahieh, McKernon and Gilbert, further in view of Sherman for the purpose of creating quick bursts of high-voltage energy to create pores in membranes of target tissue cells, but not damaging the tissue with heat (Sherman: [0020]).  
Regarding claim 39, Brannan in view of Salahieh, McKernon and Gilbert fail to disclose an electroporation waveform that may have any one or more of: a pulse width in the range from 1 ns to 10 ms, a pulse amplitude in the range of 10 V to 10 kV, or a duty cycle equal to or less than 50%. 
However, Sherman discloses an electroporation waveform having: a pulse amplitude in the range of 10 V to 10 kV (if only electroporation is desired, the generator (16) may be programmed to deliver energy at between approximately 500 and approximately 2000 V or greater (for example, 3000 V; "electroporation voltage") to all of the plurality of electrodes (26) [0027]). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the output of Brannan in view of Salahieh, McKernon and Gilbert, further in view of Sherman for the purpose of producing an output that is capable of only electroporating based on the programmed electroporation energy voltage (Sherman: [0027]). 

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Brannan in view of Salahieh, McKernon, Gilbert and Sherman as applied to claim 37 above, and further in view of Goble et al. (U.S. Pub. No. 2005/0113820, previously cited), herein referred to as “Goble”. 
Regarding claim 38, Brannan in view of Salahieh, McKernon, Gilbert and Sherman fail disclose wherein the rapid switching elements comprising a pair of power MOSFETs in a push-pull configuration. 
However, Goble discloses wherein the rapid switching elements comprise a pair of power MOSFETs in a push-pull configuration ([0072]: the generator has an output stage comprising RF switches arranged in two oppositely acting push-pull pairs 90A, 90B and 91A, 91B. Typically these switches comprise power MOSFETS). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the apparatus of Brannan in view of Salahieh, McKernon, Gilbert and Sherman, further in view of Goble to use a pair of power MOSFETs for the purpose rapid switching between resonant frequencies and so that a blended output may be produced from the constant alternation between two resonant frequencies (Goble: [0072]).

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Brannan in view of Salahieh and McKernon as applied to claim 35 above, and further in view of Thiel et al. (U.S. Pub. No. 2017/0112571, previously cited), herein referred to as “Thiel”. 
Regarding claim 40, Brannan in view of Salahieh and McKernon fail to disclose the electrosurgical apparatus further comprising a surgical scoping device, wherein the radiating tip and flexible shaft are dimensioned to be insertable into an instrument channel of the surgical scoping device.
However, Thiel discloses comprising a surgical scoping device (a catheter system), wherein the radiating tip and flexible shaft (a tool, e.g. energy delivery device) are dimensioned to be insertable into an instrument channel (primary lumen) of the surgical scoping device (e.g. flexible endoscope, flexible bronchoscope, etc.) (see [0035]). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the device dimensions of Brannan in view of Salahieh and McKernon for the purpose of inserting and anchoring a channel catheter (scoping device) into a subject such that a tool (e.g. energy delivery device) can be guided in and with additional access ports for the use of additional attachments such as suction tubing, a light source, etc. (Thiel: [0035]). 

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Brannan in view of Salahieh and Binmoeller.
Regarding claim 43, Brannan discloses an electrosurgical instrument for delivering microwave electromagnetic (EM) energy to biological tissue at a treatment site (Abstract: microwave ablation system), the electrosurgical instrument comprising: 
a coaxial transmission line (feedline 20) comprising an inner conductor (inner conductor 50), an outer conductor (outer conductor 56), and a dielectric material (insulator 52) separating the inner conductor from the outer conductor ([0035]: inner conductor 50 (e.g., wire) surrounded by an insulator 52 that is, in turn, surrounded by an outer conductor 56), the coaxial transmission line being arranged to convey the microwave EM energy ([0035]: feedline 20 that electrically connects antenna assembly 12 to the generator 14; [0033]: generator 14 is configured to provide microwave energy); 
a radiating tip (radiating portion 18) mounted at a distal end of the coaxial transmission line (see Fig. 2A where radiating portion 18 is at the distal end of feedline 20) and configured to receive the microwave EM energy from the coaxial transmission line ([0034]: a radiating portion 18 connected by feedline 20) and configured to emit the microwave EM energy as a field around the radiating tip ([0008]: microwave antenna assemblies radiate microwave fields; [0007]: microwave energy generally radiates perpendicularly away from the axis of the conductor); 
an auxiliary transmission line (transmission lines 214a & 214b; [0059]: While several embodiments of the disclosure have been shown in the drawings, it is not intended that the disclosure be limited thereto) extending along the coaxial transmission line towards the radiating tip ([0041]: transmission lines 214a and 214b may extend proximally from electrodes 212a and 212b along an outer surface of the antenna 203 (e.g., via conductive tracing)), the auxiliary transmission line being arranged to convey the EM energy ([0041]: Electrodes 212a and 212b are electrically connected to the generator 206 such that generator 206 supplies electrosurgical energy (e.g., RF energy)) having the electroporation waveform (where if these transmission lines are capable of conveying RF energy, they are capable of conveying an electroporation waveform); and 
a microelectrode array (electrodes 212a & 212b) mounted on the radiating tip (antenna 203/radiating portion 18, Fig. 3) and electrically connected to the auxiliary transmission line ([0041]: a pair of electrodes 212a and 212b are disposed on the antenna 203 and operably coupled to a controller 216 via transmission lines 214a and 214b, respectively), 
wherein the microelectrode array is configured to receive the EM energy having the electroporation waveform from the auxiliary transmission line to thereby generate an electric field at the radiating tip ([0041]: Electrodes 212a and 212b are electrically connected to the generator 206 such that generator 206 supplies electrosurgical energy (e.g., RF energy, microwave energy, etc.) to electrodes 212a and 212b; where the electrodes are connected via transmission lines 214a & 214b; where electroporation waveform(s) are RF energy) for electroporation of biological tissue (wherein if the electrodes are capable of delivering RF energy, electroporation waveforms are a type of RF energy and the electrodes would therefore be capable of being used for electroporation of biological tissue); 
wherein the radiating tip comprises a dielectric cap (tip 48) mounted at the distal end of the coaxial transmission line ([0039]: The tip 48 may be formed from a variety of heat-resistant materials suitable for penetrating tissue, such as various thermoplastic materials (e.g., polyetherimide and polyamide thermoplastic resins), and ceramics (e.g., partially stabilized zirconia)), the microelectrode array being configured to be secured as one or more sheets that wrap around the radiating tip (see Fig. 3 where the electrodes are shown as thin metallic structures (sheets) that wrap around the antenna 203/radiating tip 18).  
While Brannan’s disclosure is capable of transmitting/conveying an electroporation waveform, Brannan fails to explicitly disclose an electrosurgical instrument for delivering EM energy having an electroporation waveform,
wherein the microelectrode array is configured to receive the EM energy having the electroporation waveform, and
wherein the microelectrode array is mounted on an outer surface of the dielectric cap, the microelectrode array being configured to be secured on one or more sheets that wrap around the radiating tip, and the one or more sheets being flexible sheets capable of fitting over and conforming to the surface of the dielectric cap. 
However, Salahieh discloses an electrosurgical instrument (Abstract: ablation catheter) for delivering microwave electromagnetic (EM) energy and for delivering EM energy having an electroporation waveform to biological tissue at a treatment site ([0135]: energy can include direct current (DC), alternating current, radiofrequency (RF) energy, for example in a monopolar or bipolar energy configuration, microwave, high voltages … creating high voltage gradients to bring about irreversible electroporation (IRE)),
wherein the microelectrode array is configured to receive the EM energy having the electroporation waveform ([0130]: Each electrode 6 can also be a grouping of multiple smaller electrodes 51; [0135]: The energy delivered by the electrodes 6 can vary. The energy can include radiofrequency (RF) energy, for example in a monopolar or bipolar energy configuration, microwave, high voltages. When using RF and or high voltages the energy levels can be adjusted to cause thermal damage by increasing the tissue temperature to above 42° C. or by creating high voltage gradients to bring about irreversible electroporation (IRE); where energy delivered by the electrodes includes first receiving the energy in order for it to be delivered),
the microelectrode array being configured to be secured on one or more sheets that wrap around the radiating tip ([0129]: The multiple electrodes 6 deposited on the membrane 34 can collectively create a large electrode array of energy-transmitting elements; [0135]: radiofrequency (RF) energy, for example in a monopolar or bipolar energy configuration; [0100]: Multiple flex circuits 89 can be used to accommodate for the quantity and location of the multiple electrodes 6; [0160]: The flex circuit 89 can wrap around the membrane 34 to power the electrodes as shown in FIG. 18J; The flex circuit 89 can extend to the proximal end of the membrane 34 and/or into the distal end of the shaft 57 as shown in FIG. 18M; where the use of multiple flex circuits would be two sheets of electrodes, each with electrode subsets on each sheet and Salahieh’s distalmost end is seen as the same as the radiating tip), and the one or more sheets being flexible sheets (flexible membrane 34; ([0095]: The electrode assembly 105 can include a flexible membrane 34) capable of fitting over and conforming to a surface (Abstract: a plurality of flexible branches conforming to the radially outer surface of the balloon); 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the microelectrode array and RF energy delivery of Brannan to the flexible circuit/sheets and electroporation waveform of Salahieh for the purpose of the irreversible electroporation utilizing high voltage electrical pulses to create cell permeability leading to cell death and utilizing the sheets to ease the manufacturing of the electrode assembly and the distal location being useful in reaching target tissues that are located directly through an access point (Salahieh: [0135], [0160]).
But Brannan in view of Salahieh fails to disclose wherein the microelectrode array is mounted on an outer surface of the dielectric cap, and that a surface is the surface of the dielectric cap.
However, Binmoeller discloses and wherein the microelectrode array (electrodes 64) is mounted on an outer surface of the dielectric cap (cap 10; [0036]: cap 10 may include a plurality of electrodes 64 in separate areas 66 on the cap 10; [0038]: the ablation cap may be made primarily of a substantially transparent or translucent polymer such as polytetrafluorothylene (PTFE); see [0038] where many alternative insulative/dielectric materials are listed), and conforming to the surface of the dielectric cap ([0032]: the electrodes may be secured by gluing, bonding, taping, an adhesive backing on the electrodes, crimping, manufacturing the electrodes directly on to the body and the like; where these methods conform the electrode to the surface of the dielectric cap). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the dielectric cap and electrode positioning of Brannan in view of Salahieh to the dielectric cap with electrodes disposed thereon of Binmoeller for the purpose of easy slidability within the patient's lumen for delivery to the treatment site and so that the distal location can enable contact with diseased tissue (Binmoeller: [0038], [0039]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abigail M Ziegler whose telephone number is (571)272-1991. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne M Hoffman can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL M ZIEGLER/Examiner, Art Unit 3794           

/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794